DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 Aug, 2022 has been entered. 

Election/Restrictions
Applicants elected group I (compositions) and a composition comprising SEQ ID 10 and a peptide with an RGD sequence with traverse in the reply filed on 30 Dec, 2019.  The traversal was found unpersuasive, and the election/restriction requirement made final in the office action of 7 Feb, 2020.

Claims Status
Claims 1, 6, 20, 21, 126, 127, 130-142, 144, 145, and 151-160 are pending.
Claims 126, 127, 130, 133-142, 144, 145, and 156-159 have been withdrawn due to an election/restriction requirement.

Claim Objections
Applicant is advised that should claim 131 be found allowable, claim 160 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
response to applicant’s arguments
	Applicants argue that claim 131 uses closed language while claim 160 uses open language.
Applicant's arguments filed 2 Aug, 2022 have been fully considered but they are not persuasive.

The closed language of claim 131 refers to the Markush group, not the composition of the peptides contained in it.  Under the broadest reasonable interpretation, peptides comprising the claimed sequences will read on both claims.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 20, 21, 131, 132, 151-155 and 160 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure(MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure and (d) representative number of samples.
The issue at question is if a person of skill in the art would recognize a specific compound as an adhesion protein antagonist.

(a and b) actual reduction to practice and disclosure of drawings or structural chemical formulas:    There appears to be no discussion of adhesion protein antagonist, save for the proteins that can be adhesion proteins.
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Applicants are claiming combinations comprising a growth factor receptor agonist and an adhesion protein antagonist.  This requires peptides with the functional ability to bind and neutralize an adhesion protein.  However, applicants have not described what structural requirements are needed to meet the functional requirements.  A person of skill in the art would not be aware of what chemical/physical/sequence requirements are necessary for the claimed functional characteristics.  In essence, applicants are claiming their invention by function.  That is not sufficient to meet the written description requirement.
	Humphries et al (J. Cell Sci. (2006) 119(19) p3901-3903) demonstrates that integrins have a large number of different binding compounds (fig on p3901, bottom of page).  Integrins bind to a wide range of ligands (p3901, 3d column, 2nd paragraph); the poster shows only the major interactions, and ignores a number of other binding partners (p3902, 1st column, 2nd paragraph).  This is only one class of adhesion molecules; it seems unlikely that the various integrin binding partners will bind to other adhesion molecules by the same mechanism – otherwise, they would be biologically redundant with integrins.  This means that there are a very large universe of compounds that bind to and inhibit various adhesion proteins, with no reasonable expectation of significant identity between them.
	Once a polypeptide is found that meets the claim limitations with respect to adhesion molecules or growth factor receptors, it will be difficult to extrapolate from that peptide to additional peptides, even for the same receptor.  Yampolsky et al (Genetics (2005) 1459-1472) teaches that, very often, even conservative substitutions will abrogate activity (table 3, p1465, top of page).  
	In essence, applicants have claimed a very large genus of compounds by function, but have provided very little information as to what structural requirements are necessary for the claimed function.  
(d) representative number of samples:  Applicants describe a very small number of compounds that  almost all bind various integrins (with one using a selectin antibody).  Note that a number of the adhesion molecule “antagonist” are actually siRNA, which does not read on the claims.  Considering that applicants are claiming compounds that can antagonize any adhesion molecule, this is not sufficient to provide written description.
response to applicant’s arguments
Applicants argue that they have provided sufficient number of examples for written description, and that their claims are not drawn to antibody composition, so the court cases dealing with antibodies and written description do not apply.
Applicant's arguments filed 2 Aug, 2022 have been fully considered but they are not persuasive.

	Applicants argue that they have provided a sufficient number of examples.  However, as noted in many office actions, there are broad swaths of chemical space that is simply unexplored with respect to compounds that may meet the claim limitations.  Applicants are claiming a very broad swath of materials defined functionally; to provide written description for such a broad swath of compounds requires a very large genus of compounds to meet the written description requirement by number of examples.
	Applicants argue that the court cases regarding written description that claimed antibodies do not apply to the instant claims, because they are not drawn to antibodies.  There are a few issues with this argument.  The first is the assumption that precedential court decisions are limited to the exact fact pattern decided.  The portions of the MPEP that discuss these cases deal with written description, not written description for antibodies.  While the court case that defined inherency was about metal alloys, inherency is not limited to that field.  The second issue is that, even if the argument is persuasive, it would not overcome the rejection.  Applicant’s claim limitation can be met by an antibody; the examples use antibodies.  If that part of the claim was limited to antibodies, the court cases would clearly apply.  However, it is broader; compounds other than antibodies can also read on those claim limitations.  It is not clear how a claim can lack written description for a subgenus but have written description if made broader.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 6, 20, 21, 131, 132, 151-155 and 160 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, and claims dependent on it, require a “pharmaceutical association” comprising two moieties.  While applicants have not defined the term “pharmaceutical association”, they appear to be using it as any formulation (including separate formulations) of the two components.  However, “association” is defined (Merriam Webster online dictionary) as “the aggregation of chemical species to form (as with hydrogen bonds) loosely bound complexes.”  As applicants appear to be using the term in a manner inconsistent with the dictionary definition, it is not clear how this term is to be interpreted, rendering the claims indefinite.
response to applicant’s arguments
Applicants argue that the disclosure makes the intent clear.
Applicant's arguments filed 2 Aug, 2022 have been fully considered but they are not persuasive.

	Applicants point to the ways the term is used in the disclosure.  However, there is no definition, but it is very clear that the term is being used in a way that is broader than the dictionary definition – compounds cannot associate when they are in different bottles.  This makes it impossible to determine what limitations (if any) this term imposes on the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, 20, 21, 132, and 151-155.are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zouani et al (Biomaterials (2010) 31 p8245-8253, cited by applicants) with evidentiary support from Miyazono et al (J. Biochem (2010) 147(1) p35-51).
	Zouani et al discuss BMP mimetic peptides and RGD peptides bound to poly(ethylene terephthalate) title).  The sequence of the RGD peptide was RGDSPC (expected to be a cell adhesion protein inhibitor, see applicant’s response to election/restriction) and the BMP mimetic peptides KIPKACCVPTELSAISMLYL, TVPKPSSAPTQLNAISTLYF, and KVGKASSVPTKLSPISILYK (fig 1, p8255, top of page).  Please note that these peptides have the sequence SAIS, NAIS, and SPIS, and the sequences MLYL, TLYF, and ILYK respectively, anticipating claims 1, 20, 21, and 126-128, have additional sequences VPT and APT, anticipating claims 151 and 152, along with additional amino acids, anticipating claims 153, and 154.  As evidenced by Miyazono et al (abstract), BMP is in the TGFβ family of growth factor receptors, so this reference anticipates claim 6.  Applicants have elected peptides containing the motif RGD (an integrin binding sequence, note Humphries et al), so the RGDSPC sequence will anticipate claim 7.  At one point, the material was rinsed with water (p8246, 2nd column, 4th paragraph), anticipating claim 132.  Alternatively, the PET the peptides are grafted on could be considered a pharmaceutically acceptable carrier.
response to applicant’s arguments
	Applicants argue that the RGD peptide does not meet the limitation of antagonist because it binds cells to a sheet of plastic.
Applicant's arguments filed 2 Aug, 2022 have been fully considered but they are not persuasive.

It is not clear why attaching to a sheet of plastic renders the claim improper.  Applicants have not described any biological activity set off by the binding, the receptor is blocked, and the peptide described in the reference is applicant’s elected species.  The cell will be bound to anything attached to the peptide, even if it is only a hydrogen atom.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 20, 21, 131, 132, 151-155 and 160 are rejected under 35 U.S.C. 103 as being unpatentable over Zouani et al (Biomaterials (2010) 31 p8245-8253, cited by applicants) in view of Durreau et al (FR 3003173) and Kato et al (Biopolymers (2006) 85(1) p 12-18).  Please note that Dorreau et al is in French.  US 20160022875, an English language version of this document, is used as a translation, and all references to paragraph numbers and figures refer to the US version.
The teachings of Zouani et al were given above, and will not be repeated here.  Please note that this reference anticipates claims 1, 6, 20, 21, 132, and 151-155.
The difference between this reference and the remaining claims is that Zouani et al does not discuss any of the sequences of claims 131 and 160.
Durreau et al discuss bone substitutes using BMP2 peptide mimetics (title).  The base peptide has the sequence KIPKACCVPTELSAISMLYL (paragraph 21), which is identical to one of the BMP mimetic peptides of Zouani et al.  However, by mutating the two cysteine residues to serine residues, the spontaneous formation of peptide layers at the surface of the support due to disulfide bond formation, a significant limitation to the accessibility of the peptide, is avoided (paragraph 32).  This reference renders mutating the Cys residues of the peptides of Zouani et al to Ser.
Kato et al discuss using peptide tags to increase solubility of polypeptides (title).  By placing one or more Arg residues on either the N or C terminus, it was possible to increase the solubility of a model protein without altering the activity or structure of the protein (abstract).  This reference renders obvious placing one or more Arg residues on either end of a peptide.
Therefore, it would be obvious to take the BMP2 mimetic peptide of Zouani et al and mutate the Cys residues to Ser, to improve accessibility to the surface of the PET.  As Durreau et al, teaches this effect for the very same peptide, an artisan in this field would attempt this mutation with a reasonable expectation of success.  Please note that this reconstitutes SEQ ID 1043 of the instant application.
Furthermore, it would be obvious to add one or more Arg residues to either end of the peptide of Zouani et al, as Kato et al teaches that this will increase the solubility of the polypeptides.  As Kato et al teaches that this does not disrupt either the activity or structure of the polypeptide, an artisan in this field would attempt this modification with a reasonable expectation of success.  Please note that this reconstitutes SEQ ID 10, applicant’s elected species.
The combination of Zouani, Durreau et al, and Kato et al reconstitutes two sequences of claim 131, rendering it obvious.
response to applicant’s arguments
	Applicants made the same arguments as with respect to the rejection under 35 USC 102, above, which were answered there.

Claim Rejections—Improper Markush
Claims 1, 6, 20, 21, 131, 132, 151-155 and 160 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of claim 1 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: there is no obvious commonality between these matrix binding proteins.  They appear to have different sequences, and different functions.  For example, as noted by Deng et al (Development (2003) 130 p173-184), dystroglycan plays a role in binding actin to the extracellular matrix and determining apical basal polarity (abstract).  Humphries et al (J. Cell. Sci. (2006) 119 p3901-3903) teaches that integrins have a wide range of functions (p391, 2nd column, 2nd paragraph, continues to 3d column), but they do not appear to overlap with the functions of dystroglycan described by Deng et al.  They do not appear to bind to the same matrix proteins, and have different effects.  For this reason, a person of skill in the art would not reasonably consider them to be equivalents.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
response to applicant’s arguments
Applicants point to the similarities between the matrix binding proteins, and state that it is adequate to meet this requirement.
Applicant's arguments filed 2 Aug, 2022 have been fully considered but they are not persuasive.

As noted in the rejection, these proteins bind to different compounds and different effects when activated, which are mediated by different pathways.  The fact that there are some similarities between them is simply not sufficient.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658